Citation Nr: 1206540	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period from September 30, 2004, to June 11, 2008, for neurological deficits of the left lower extremity secondary to post polio syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for the period from September 30, 2004, to June 11, 2008, for neurological disability of the right lower extremity secondary to post polio syndrome.  

3.  Entitlement to an initial rating in excess of 20 percent on or after June 12, 2008, for neurological disability of the left lower extremity secondary to post polio syndrome.  

4.  Entitlement to an initial rating in excess of 20 percent on or after June 12, 2008, for neurological disability of the right lower extremity secondary to post polio syndrome.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 

6. Whether a reduction from 40 percent to 10 percent effective from October 1, 2010, and to 20 percent effective from January 12, 2011, for degenerative joint disease of the lumbosacral spine secondary to post polio syndrome was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2009, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.

The February 2006 rating decision granted service connection for neurological disability of the left and right lower extremities secondary to post polio syndrome and assigned separate 10 percent disability evaluations for each extremity effective from September 30, 2004.  During the pendency of the appeal, the RO increased the disability evaluations for each lower extremity to 20 percent effective from June 12, 2008, as set forth in a July 2008 supplemental statement of the case.  As this rating does not represent the maximum benefit possible, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the VA paperless claims processing system reveals a new claim on appeal for restoration of a rating of 40 percent for degenerative joint disease of the lumbosacral spine.  The Board requested and received from the RO a paper copy of the Veteran's timely substantive appeal in this matter and accepts jurisdiction over the issue.  In January 2012, the Veteran's representative reviewed the newly appealed claim and requested a restoration of the 40 percent rating for degenerative joint disease of the lumbosacral spine.  The claim for restoration of a rating of 40 percent for a low back disability has not been certified to the Board; however, the provisions of 38 C.F.R. § 19.35 specifically provide that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 20.203.

The Board also notes that the RO denied the Veteran's claim for TDIU in August 2009.  Since that time, and within the one-year appeal period of the August 2009 rating decision, new evidence was received, including additional VA treatment records and additional records from the Social Security Administration (SSA).  In its February 2011 remand of this matter, the Board found the Veteran's TDIU claim to be part and parcel of his increased rating claims and asserted jurisdiction over the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Virtual VA paperless claims processing system also reveals additional evidence pertinent to the Veteran's claims on appeal.  In January 2012, the Veteran's representative reviewed and waived initial consideration by the RO of the newly received evidence.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The Veteran provided testimony at a May 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to an initial rating in excess of 20 percent for the period from September 30, 2004, for neurological disability of the left lower extremity secondary to post polio syndrome, and an initial rating in excess of 20 percent for the period from September 30, 2004, for neurological disability of the right lower extremity secondary to post polio syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is insufficient medical evidence to show that the Veteran's degenerative joint disease of the lumbar spine has improved since the time of a December 2005 VA examination or that any perceived improvement will be sustained under ordinary conditions of daily life.

2.  The Veteran has experienced at least moderate paralysis of the sciatic nerve in both lower extremities since October 30, 2004.  

3.  The Veteran has an occupational history of jobs performed at a medium or higher exertional level, and he did not acquire any transferable skills during his employment.  Since September 30, 2004, the Veteran has not been employable due to his service-connected disabilities arising from post polio syndrome, which are rated as at least 60 percent disabling.


CONCLUSIONS OF LAW

1.  Restoration of a 40 percent disability rating for service-connected degenerative joint disease of the lumbosacral spine secondary to post polio syndrome, effective from October 1, 2010, is required. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995).

2.  The criteria for a higher initial rating of at least 20 percent for the period from September 30, 2004, to June 11, 2008, for neurological disability of the left lower extremity secondary to post polio syndrome, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a higher initial rating of at least 20 percent for the period from September 30, 2004, to June 11, 2008, for neurological disability of the right lower extremity secondary to post polio syndrome, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for TDIU have been met since September 30, 2004.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the decision below, the Board has granted higher initial ratings for neurological disability of the lower extremities for the period from September 30, 2004, to June 11, 2008; restored the rating of 40 percent for a low back disability; and granted the claim for TDIU.   Accordingly, regardless of whether the notice and assistance requirements have been met regarding the claim, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


I.  Rating Restoration

Rating of a disability is rendered upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the appellant of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e).

When a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases 38 C.F.R. § 3.344(c) states that reexamination disclosing improvement will warrant reduction in rating.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a February 2006 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine secondary to post polio syndrome and assigned a 40 percent disability evaluation effective from September 30, 2004., pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The initial rating was based primarily on VA treatment records dated from December 2002 to January 2006 and a December 2005 VA spine examination.  The Veteran appealed the separate ratings assigned for neurological disability of the left and right lower extremities, but did not appeal the initial assignment of a rating of 40 percent for his disability of the lumbar spine.

In a March 2010 rating decision and letter, the RO proposed to reduce the Veteran's rating for low back disability from 40 percent to 10 percent based primarily on VA treatment records and April 2009 and December 2009 VA examinations.  The RO provided the Veteran 60 days to respond to the notice of the rating reduction.

In March 2010 and April 2010, the Veteran responded to the proposed reduction, asserting, among other things, that he continued to have harsh muscle spasms of the back, that his low back disability was the most painful it had ever been, and that his condition was of a progressive nature that is not subject to improvement.

In July 2010, the RO implemented the rating reduction from 40 percent to 10 percent for degenerative joint disease of the lumbosacral spine, secondary to post polio syndrome, effective from October 1, 2010.  In a rating decision dated in June 2011, however, the rating was increased to 20 percent, effective from January 12, 2011, based on more recent VA treatment records and  a May 2011 VA examination report.
 
The procedural requirements regarding proper notification of the proposed rating reductions from 40 percent to 10 percent for the Veteran's low back disability were satisfied by the letter sent to him in March 2010.  This correspondence referred to an accompanying March 2010 rating decision that detailed the material facts and reasoning behind the proposed rating reduction.  The letter apprised the Veteran that he had 60 days to submit additional evidence demonstrating that his current disability evaluation should be maintained.  See 38 C.F.R. § 3.105(e).

Because the Veteran's rating of 40 percent for a low back disability due to post polio syndrome was in effect for greater than five years, from September 30, 2004, to September 30, 2010, the provisions of 38 C.F.R. § 3.344 require that the RO and the Board ensure that the rating reduction be based on an examination that is as complete as the examination that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Further, the RO and the Board must ensure that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

After review, the Board finds that the April 2009 and December 2009 VA examination reports upon which the rating reduction to 10 percent was based were not as complete as the December 2005 examination report upon which the 40 percent rating was established.  In particular, the December 2005 VA examiner measured the Veteran's lumbar spine range of motion both before and after repetitive use.  By contrast, both the April 2009 and the December 2009 VA examiners stated "yes" to the standard examination question, "is there objective evidence of pain following repetitive motion," without measuring, discussing, or evaluating the effect of this pain or of repetitive use on the range of motion.

Additionally, there is no medical or adjudicative determination as to whether the perceived improvement in the Veteran's low back disability is reasonably certain to be maintained under the ordinary conditions of life, so that the requirements for rating reduction set forth at 38 C.F.R. § 3.344(a) are not met.  Rather, there is medical evidence that suggests that the perceived improvement is not sustainable without substantial medical intervention.  A July 2010 VA chiropractic treatment record indicates flexion to 5 degrees and extension to 5 degrees "with pain as a limiting factor."  Such a finding would meet the criteria for a 40 percent rating for low back disability based on limitation of forward flexion of less than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A January 2011 treatment record also indicates that he Veteran has continuing treatment, including a home exercise program, a TENS unit, a back brace, a heating pad, VA chiropractic and rehabilitative medicine treatment, and pain medication.  In addition, a February 2011 VA treatment record notes continued paraspinal muscle spasms.  

As noted above, the VA examinations upon which the rating reduction was based did not measure limitation of motion on repetitive use of the back.  Further, there is nothing in the record to establish that it is reasonably certain that the perceived improvement in the Veteran's low back will be maintained under ordinary conditions of daily life.  Rather, the Veteran is receiving VA chiropractic and rehabilitative treatment, uses a TENS unit and a heat pad, and takes pain medications.  Any progress is sporadic and intermittent with intervening episodes of worsening, including one incident of chiropractic treatment indicating as little as 5 degrees of forward flexion of the lumbar spine and others indicating continuing substantial problems with muscle spasms of the low back.  The Veteran receives extensive treatment to relieve his symptoms, and the Board can find no medical statement or rationale as to whether his condition has improved and whether such improvement will be maintained under ordinary conditions of life.  

In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met and that the reduction was not in accordance with applicable VA regulations.  See 38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Accordingly, restoration of a 40 percent rating for degenerative joint disease of the lumbosacral spine secondary to post polio syndrome is warranted.  Kitchens v. Brown, 7 Vet. App. at 325.


II.  Higher Initial Evaluations for neurological Disabilities of the Lower Extremities

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

Service connection has been established for post-polio syndrome based on aggravation of a preexisting disorder.  The RO has adjudicated the pre-service level of disability as being noncompensable.  See RO rating decision dated in February 2006.  The effective date of service connection is September 30, 2004.

For the period from September 30, 2004, to June 11, 2008, the Veteran's disability of the lower extremities is rated as 10 percent disabling for each extremity, corresponding to a finding of no more than "mild" neurological impairment.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  For the reasons set forth below, the Board finds that the Veteran's level impairment is clearly greater than "mild," and is at least moderate in each leg, thereby warranting a 20 percent evaluation for each lower extremity.  Id.

At a December 2005 VA neurological examination, the Veteran was documented as using a cane, and the examiner noted that he had been seen in December 2002 for left leg radiculopathy.  He was able to stand on both toes symmetrically, but he could not stand on his right heel well, and he could not jog.  His right ankle reflex was feeble, and his left ankle reflex was absent.  Traced figures and joint sense were poor in the toes.  The relevant diagnoses were back and leg pain since polio as a child, with an inability to walk on the heels, feeble-to-absent ankle reflexes, mild symmetric sensory losses in both feet, and sensory losses in the feet as a side effect of decades of analgesics.

At a June 2008 VA examination of the peripheral nerves, the Veteran was noted to have moderate atrophy of the anterior tibial and gastric muscles bilaterally, feeble ankle jerks, and moderate peripheral sensory losses in the lower extremities.  

At a May 2011 VA examination, it was indicated that the nerve involved in the Veteran's bilateral disability of the lower extremities was the sciatic nerve.  The Veteran's impairment of the sciatic nerve was characterized as paralysis.

Incomplete or complete paralysis of the sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520 (2011).

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124(a).

VA treatment records and the December 2005 and June 2008 VA examination reports are sufficient to establish at least moderate paralysis of the sciatic nerve bilaterally from September 30, 2004, to June 11, 2008.  Gait was impaired, he required a cane and assistive devices to walk, he could walk about one block as of December 2005, he was unable to jog or walk on his heels, muscle atrophy was present, and ankle jerks were feeble or absent.  Based on these findings, at least a 20 percent disability evaluation is warranted for incomplete paralysis of each lower extremity.  Therefore, the Board concludes that the Veteran is entitled to separate 20 percent disability evaluations.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.

As will be discussed in detail the remand section below, there is inadequate medical evidence in the claims file to establish whether a rating in excess of 20 percent for impairment of the sciatic nerve of either the left or right extremity is warranted for all or part of the period since October 30, 2004.  Accordingly, the matter of entitlement to an initial rating in excess of 20 percent for impairment of the sciatic nerve of each lower extremity will be addressed in the remand section of this decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); Fenderson v. West, 12 Vet. App. 119 (1999) (staged initial ratings are appropriate where changes in level of disability occur during initial rating period).
III.  TDIU

TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Provided, that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  Other total disability ratings are scheduled in the various bodily systems of this schedule.  38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

As discussed above, the Veteran's low back disability is rated as 40 percent disabling since September 30, 2004.  Additionally, his impairment of the sciatic nerve in the left lower extremity is rated as at least 20 percent disabling from September 30, 2004, to the present, and his impairment of the sciatic nerve in the right lower extremity is rated as at least 20 percent disability for the period from September 30, 2004, to the present.  These disabilities combined are rated as at least 60 percent disabling from September 30, 2004, and they arise from a common etiology, namely post-polio syndrome.  See 38 C.F.R. §§ 4.16(a) (schedular criteria for TDIU), 4.25 (combined ratings table).  Thus, the condition is to be considered a single disability for the purpose of the schedular criteria for TDIU.  38 C.F.R. §§ 4.16(a)(2).  As the combined disability rating is 60 percent or greater since September 30, 2004, the schedular criteria for TDIU are met.  See 38 C.F.R. § 4.16(a).

In an appeal decision dated in September 2007, the Social Security Administration (SSA) determined that the Veteran had an occupational history of data communications technician, material handler, forklift operator, and cable puller, that was performed at a medium or higher exertional level and that he acquired no transferable skills during his employment.  The Veteran was granted SSA disability benefits effective from January 18, 2005.

At the December 2005 VA examination, the Veteran was noted not to have worked since 2002.  The May 2011 VA examiner did opine that the Veteran was physically capable of performing light or sedentary work, but stated that he could not perform strenuous work.  The latter examiner noted that the Veteran used hand-held assistive devices or a walker to ambulate.  He found that the Veteran could not lift or carry objects in the workplace (presumably due to the use of hand-held assistive devices or a walker) and could only walk or stand for limited distances or periods of time.  The examiner found that the Veteran's daily activity was severely affected because he could not walk without a cane and braces (AFO).  The Board finds that the Veteran has no transferrable skills that would facilitate securing or maintaining light or sedentary work, and he is no longer physically able to perform the types of work he performed in the past.  Thus, he has not been employable by reason of his service-connected low back disability and disabilities of the lower extremities since the effective date of the award of VA compensation benefits in September 2004. 

Based on the foregoing, the Veteran has not been employable since September 30, 2004, due to his service-connected disabilities arising from post polio syndrome, which are rated as at least 60 percent disabling since September 30, 2004.  Accordingly, TDIU is warranted since September 30, 2004.  See 38 C.F.R. § 4.16.
ORDER

Restoration of a rating of 40 percent for service-connected degenerative joint disease of the lumbosacral spine secondary to post polio syndrome, effective from October 1, 2010, is granted.

A higher initial rating of at least 20 percent for the period from September 30, 2004, to June 11, 2008, for neurological disability of the left lower extremity secondary to post polio syndrome, is granted.

A higher initial rating of at least 20 percent for the period from September 30, 2004, to June 11, 2008, for neurological disability of the right lower extremity secondary to post polio syndrome, is granted.

Entitlement to TDIU is granted effective from September 30, 2004.


REMAND

As previously noted, the VA examination reports and VA treatment records in the claims file are not sufficient to determine whether staged ratings in excess of 20 percent are warranted for the period from September 30, 2004, for neurological disability of the right and left lower extremities secondary to post polio syndrome.  A May 2011 VA examiner has generally indicated moderate to severe paralysis of the sciatic nerve for both lower extremities; however, the schedular criteria afford substantially different disability ratings for moderate versus severe paralysis (i.e., 20 percent versus 60 percent), and findings specific to each lower extremity are required under the rating criteria.  As a result, adjudication of this matter will require more detailed examination findings that address the rating criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board requires more information as to the nature and extent of paralysis, atrophy of the muscles, loss of strength, reflexes, and effects on ordinary activities of daily life and activities of daily living (ADLs).  See generally 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 8520.  Accordingly, an additional VA examination is necessary.

On remand, any additional, relevant treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neurological disabilities of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  Once all available medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected neurological disabilities of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should  indicate whether the Veteran has incomplete paralysis that is moderate, moderately severe, or severe with marked muscular atrophy; or, complete paralysis with foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  

He or she should also discuss the severity of the any foot drop, muscle atrophy, motor weakness, and decreased reflexes.

In addition, the examiner should address the extent to which the Veteran's ordinary activities of daily life and activities of daily living (ADLs) are affected.  

In setting forth these findings, the examiner should state whether there has been any significant change in the severity and manifestations of the Veteran's service-connected disability of the lower extremities since September 2004.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO should ensure that there has been compliance with the directives of this remand and conduct any other development that may be indicated.   

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


